      Case: 1:19-cv-00145-DAP Doc #: 370 Filed: 06/18/19 1 of 6. PageID #: 10406



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                   ) CASE NO. 1:19-cv-145
                                                 )
                         Plaintiff,              ) JUDGE DAN AARON POLSTER
                                                 )
                v.                               ) MAGISTRATE JUDGE
                                                 ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                       )
 LLC, et. al.,                                   )
                                                 )
                         Defendants.             )

                RESPONSE OF THE RECEIVER TO 3601 SUNFLOWER LLC’S,
                 OBJECTIONS TO FEE APPLICATIONS OF RECEIVER AND
                               RECEIVER’S COUNSEL

            Mark E. Dottore, Receiver of the Receivership Entities, responds to the

untimely Objections of 3601 Sunflower LLC’s (“Sunflower”) to his Fee Application

and the Applications of his Professionals. As a preliminary matter, the Receiver

notes that of the scores of interested parties and participants in this case, the

Sunflower objection is the only objection filed. The Receiver also notes that the

failure of Dream Center Education Holdings has resulted in the displacement of

more than 17,000 students and employees as well as the closure of nearly all of its

campuses. It has left hundreds of creditors, thousands of former employees and

hundreds of thousands of students and alumni of its schools in need of support and

resolution. Both the Receiver and his professionals are dedicated to seeking

resolution to the extent that is possible for all of those involved.

            Sunflower makes both general and some specific objections. With regard to

the general objections, Sunflower alleges that the fees are excessive. Sunflower does



{00022235-1 }
      Case: 1:19-cv-00145-DAP Doc #: 370 Filed: 06/18/19 2 of 6. PageID #: 10407



not, however, identify a single service that should not have been performed. The

Receiver and his team worked on hundreds of projects to resolve issues and find a

path forward for those impacted by the financial insolvency of the Receivership

entities, such as:

           The operation of the schools in receivership;
           Efforts to transition the schools to another owner;
           Uncovering, researching and reporting on the failure of DCEH to pay millions
            of dollars in student stipends;
           The winding down of operations at the schools when their Title IV funds were
            cut off and it was clear they could not move forward;

                o working with close to 100 colleges and universities to create
                  partnership agreements to transition students;
                o holding transfer fairs at each campus and urging the transfer schools
                  to drop everything to help students as much as possible before the
                  closure;
                o working to save entire cohorts of students so their ability to complete
                  their degrees would not be impacted;

           Preserving student records at all locations so students would have
            documentation of their education in perpetuity needed for employment,
            licensure, continued education and the like;
           Exiting 27 physical locations in 30 days;
           Continuing to work to save the law school, The Art Institute of Las Vegas,
            and two locations of South University, the only surviving institutions;
           Continuing some services needed for campuses that became independent of
            DCEH as receivership began;
           Investigating, researching and responding to a host of subpoenas and
            investigations;
           Providing diplomas to thousands of students who did not receive them and
            more than 40,000 transcripts to current and former students in need of them
            for employment, licensure and continued education (each request having to
            be processed manually);
           Uncovering and unravelling massive issues with pay and benefits (and
            working to resolve those for the employees while addressing investigations on
            them from the department of labor);

                o Transitioning a 401(k) plan with 8,707 participants and half a billion
                  dollars to administer.




{00022235-1 }                               2
      Case: 1:19-cv-00145-DAP Doc #: 370 Filed: 06/18/19 3 of 6. PageID #: 10408



                o Confronting unfunded healthcare issues with a total of $14 million in
                  un-administered claims.
                o Terminating long term and short term disability, dental, HSA
                  accounts, etc.

           Fielding tens of thousands of calls and emails from students and employees
            for the items noted above;
           Providing filings and information to the Court;
           Attending to many and various inquiries from state regulators and school
            accreditation agencies.;
           Locating, evaluating and selling various assets.

            Sunflower did object specifically to the time required to talk to students and

other interested parties who telephoned and emailed the Receiver’s offices or whose

requests for assistance were forwarded to the Receiver by the Court. The Receiver

notes that the Court ordered the Receiver to respond to the thousands of inquiries

and callers within 48 hours of receipt, and the Receiver and his team did his best to

comply with that order in spirit and in fact.

            Excessive fees might also be caused by hourly rates that were too high, but a

review of the rates charged in this case will reveal that they are below market for

service of like kind and complexity. In addition, excessive fees might be caused by

spending too many hours on any one service. Because of the exigencies of this case,

the Receiver and his team did not have the time to spend unneeded hours on any

service.

            Sunflower complains that Whitmer & Ehrman LLC (“WE”) billed time before

the Receiver’s appointment. WE did charge for services before the Receiver was

appointed but has disclosed in the past that it had been contacted before the

receivership, and that it was rendering services prior to the Receiver’s appointment.




{00022235-1 }                               3
      Case: 1:19-cv-00145-DAP Doc #: 370 Filed: 06/18/19 4 of 6. PageID #: 10409



Using bankruptcy as an example, attorneys for trustees in complicated cases do

render services prior to the filing of a bankruptcy court case and generally are paid

for them before filing or appointment. In these instances, the cut-offs are not

perfect. Some services do not get paid before the filing. Under these circumstances,

a legitimate request can be made for payment of such services. Generally, the test

is whether the services were of benefit to the bankruptcy/receivership estate. Most

Courts allow these requests for compensation. The amount is $9,712.50, not

$20,000.00, as Sunflower alleged.

            Sunflower also objected to the fees of Baker & Hostetler (“Baker”). The

receiver filed an application to appoint Baker to assist the Receiver in the

administration of large scale employee benefit issues. The 401(k) plan had 8,707

participants and half a billion dollars to administer. There are large

unadministered healthcare claims and other employee benefits such as long term

and short term disability, dental, and HSA accounts. At the urging of the

Department of Labor, the Receiver sought to hire capable employee benefits

counsel, with knowledge of ERISA. Consistent with the practice in bankruptcy

court, Baker commenced services upon the filing of the application. Baker rendered

valuable services and provided a benefit to the estate, even though the court

declined the appointment. In such instances, the Court makes the decision as to

whether Baker’s services benefitted the receivership estate.

            The Receiver acknowledges and apologizes for the few minor clerical errors

pointed out in the Sunflower objection and will amend his filing to correct them.




{00022235-1 }                               4
      Case: 1:19-cv-00145-DAP Doc #: 370 Filed: 06/18/19 5 of 6. PageID #: 10410



The “make up something for Charlie” time entry is for .20 hours or $60.00 (in a $1

million fee request). Dottore Companies had gone to a new billing system, and the

item was left as a “placeholder,” to return to and fill in later. In the rush to get the

go-forward plan and the fees together on the Court’s schedule, the task did not get

completed. In the future, Dottore Companies will insert the word “placeholder”

rather than the other.

            Some cross-country airfares were incurred at the first class rate which were

billed through in error. All airfares will be reviewed so that they are charged at the

economy rate. There is a spa charge at Reagan Airport that the Receiver’s assistant

thought was a meal and included ($87.00). It will be deleted. The dinner charges

complained about are $155.34, 92.26 and $85.00. The Receiver checking to see if

these were for more than one person or whether they should be reduced.

            Travel costs on the road are often expensive without being unreasonable.

Sometimes there are large conventions in a destination town and there are no

rooms available except at an unreasonable rate. Sometimes the meeting place was

chosen by others, and the Receiver and his team were required as a matter of

convenience to stay at the same hotel. Sometimes the destination point is far from

the airport and the exigencies of the situation require that additional travel expense

be incurred. The Receiver is confident that his travel expenses are reasonable under

the circumstances, but is reviewing them a final time to make sure that they are

defensible.




{00022235-1 }                              5
      Case: 1:19-cv-00145-DAP Doc #: 370 Filed: 06/18/19 6 of 6. PageID #: 10411



            The Receiver will be submitting amended expense requests consistent with

this Response.

Dated: June 18, 2019                          Respectfully submitted,

                                               /s/ Mary K. Whitmer
                                              Mary K. Whitmer (0018213)
                                              James W. Ehrman (0011006)
                                              Robert M. Stefancin (0047184)
                                              WHITMER & EHRMAN LLC
                                              2344 Canal Road, Suite 401
                                              Cleveland, Ohio 44113-2535
                                              Telephone: (216) 771-5056
                                              Telecopier: (216) 771-2450
                                              Email: mkw@WEadvocate.net
                                                     jwe@WEadvocate.net
                                                     rms@WEadvocate.net

                                              Counsel for Mark E. Dottore, Receiver




{00022235-1 }                             6
